Citation Nr: 0315732
Decision Date: 05/21/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-41 159	)	DATE MAY 21, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for disability due to laceration of the right knee. 

REPRESENTATION

Appellant represented by:  R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1977 to May 1981.     

This matter is before the Board of Veterans Appeals (the Board) on appeal from a rating decision dated in June 1990 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for a nervous condition to include post traumatic stress disorder (PTSD).  In October 1990, this matter was transferred to the RO in Washington, DC.  A June 1991 rating decision denied entitlement to service connection for low back, right knee and left knee disorders and a laceration of the right knee.  The veteran appealed this rating decision as well.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not have a current diagnosis of PTSD.    

2.  The veteran has no awards or decorations denoting engagement in combat and no other supportive evidence reflects that the veteran engaged in combat.

3.  There is no credible supporting evidence that the claimed stressor occurred. 

4.  The veteran's schizoaffective disorder was not manifested in service or within one year from service separation, and is not related to the veteran's period of service.  

5.  The veterans low back disorder to include lumbar strain was first manifested several years after service and is not related to service or a service-connected disability.

6.  The veteran does not have a current right knee disorder.  

7.  The veteran does not have a current left knee disorder. 

8.  The veteran does not currently have a disorder due to laceration of the right knee.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder to include PTSD and schizoaffective disorder was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  A low back disorder was not incurred in or aggravated by active service, and may not be so presumed, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

3.  A right knee disorder was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

4.  A left knee disorder was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

5.  A disorder due to laceration of the right knee was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) redefined VAs duty to assist a veteran in the development of a claim.  Guidelines for the implementation of the VCAA that amended VA regulations were published in the Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds that all relevant evidence has been obtained with regard to the veterans claims, and that the requirements of the VCAA have in effect been satisfied.

The veterans service medical records are associated with the claims folder.  The veteran was provided with VA examinations in 1991, 1993, 1998, 2000, and 2002 in order to determine whether he currently had PTSD, a laceration of the right knee, and disorders of the low back and knees.  VA treatment records dated from 1989 to 2002 from the VA medical centers in Martinsburg, West Virginia, and Washington DC were obtained.  Regarding the claim for service connection for PTSD, the RO obtained the veteran's service personnel records.  The RO also requested specific information from the veteran regarding his in-service stressor events.  The veteran provided some information about the stressor event.  The RO forwarded the general information about the veterans claimed stressor events to Environmental Support Group (ESG) (renamed as the U.S. Armed Services Center for Unit Records Research) for corroboration.  The ESG provided 1980 and 1981 Command histories for the USS Kitty Hawk.  The veteran's Social Security records and supporting medical evidence were obtained.  

The veteran and his representative have been provided with a statement of the case and supplemental statements of the case that discuss the pertinent evidence, and the laws and regulations related to the claim, and essentially notify them of the evidence needed by the veteran to prevail on the claim.  In letters dated in February 1990, March 1990, October 1990, August 1992, January 1994, June 1994, September 1994, February 1996, December 2001, and March 2002, the RO notified the veteran of the evidence needed to substantiate his claims and offered to assist him in obtaining any relevant evidence.  These letters gave notice of what evidence the appellant needed to submit and what evidence VA would try to obtain.  The veteran was given an opportunity to report to a hearing before the Board in April 2003.  The appellant failed to appear as scheduled, did not request a postponement, and did not file a timely motion for a new hearing date.  Accordingly, the case will be processed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d).  There is no identified evidence that has not been accounted for and the veteran has been given the opportunity to submit written argument.  The VA notified the appellant of the information and any medical or lay evidence, not previously submitted, that is necessary to substantiate the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has been provided with adequate notice of the evidence needed to successfully prove his claims and that there is no prejudice to him by appellate consideration of the claims at this time without a prior remand of the case to the RO for providing additional assistance to the veteran in the development of his claims as required by the VCAA or to give him another opportunity to present additional evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the extensive record on appeal demonstrates the futility of any further evidentiary development and that there is no reasonable possibility that further assistance would aid him in substantiating his claims.  Hence, no further notice or assistance to the veteran is required to fulfill VAs duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word Chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis or a psychoses became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disability initially diagnosed after service when such is shown to be related to service.  38 C.F.R. § 3.303(d) (2002).

Secondary service connection shall be awarded when a disability is proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a) (2002).

Under the regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in- service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for a psychiatric disorder to include PTSD and schizoaffective disorder

Under the pertinent regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

After reviewing the record, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD, since the evidence shows that the veteran does not have a current diagnosis of PTSD, the veteran did not engage in combat with the enemy and there is no credible supporting evidence that the claimed inservice stressors occurred.    

The record does not reflect a current diagnosis of PTSD.  Review of the record reveals that the veteran has had a long history of treatment for psychiatric disorders including schizoaffective disorder, bipolar disorder, acute stress reaction, schizophrenia, alcohol abuse, polysubstance abuse, cocaine abuse, crack addiction, organic mood disorder, and depression.  The medical evidence shows diagnoses of PTSD.  However, these diagnoses were based upon an unverified stressor event.  A November 1993 VA examination report reflects a diagnosis of PTSD.  However, the report indicates that the PTSD is related to an aircraft carrier accident while in the Navy in 1981.  The Board notes that this stressor event is not verified.  A July 1994 hospital record for the P.G. Hospital Center reflects a diagnosis of PTSD.  However, the Board notes that this diagnosis was also based upon an unverified stressor event (accident on ship where many peers lost their lives).  In a March 1998 medical statement, Dr. P.R., a VA psychiatrist, stated that the diagnosis was schizoaffective disorder and PTSD.  However, Dr. P.R. related the diagnosis of PTSD to an unverified stressor (an explosion on the USS Kitty Hawk).  An August 1998 VA examination report reflects a diagnosis of PTSD.  The Board notes that the diagnosis is also based upon an unverified stressor event (crash of a plane on an aircraft carrier).  

These VA treatment records, VA examination reports and private medical records contain accounts by the veteran of a stressful event while stationed on the USS Kitty Hawk which were accepted at face value by the clinicians.  However, it is well settled that VA adjudicators are not bound to accept medical opinions based on uncorroborated accounts of stressors.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Likewise, the veteran's own opinion that he has PTSD due to these claimed stressor events is not competent evidence.  The Court of Appeals for Veterans Claims (Court) has held that a veteran is not competent to provide a medical opinion diagnosing himself with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); Contreras v. Brown, 5 Vet. App. 492 (1993).  As will be discussed in detail below, the veteran did not engage in combat with the enemy and there is no credible evidence that the claimed stressor occurred.  

The Board points out that there is medical evidence that the veteran does not currently have a diagnosis of PTSD.  VA examination reports dated in October 2000 and April 2002 indicate that the veteran does not have a diagnosis of PTSD.  The October 2000 VA examination report indicates that the examiner noted that review of the medical record shows that the veteran's psychiatric symptoms seem consistent with the diagnosis of schizoaffective disorder.  The examiner stated that he reviewed the claims file including the command history of the USS Kitty Hawk.  The examiner stated that the alleged stressor event did not occur.  The examiner indicated that when there is no known stressor, a diagnosis of PTSD can not be supported.  The April 2002 VA examination report reflects a diagnosis of schizoaffective disorder and history of cocaine abuse reportedly in remission.  The examiner indicated that he reviewed the claims folder and was familiar with the veteran's medical history.  The examiner indicated that the veteran did not have symptoms of PTSD and the veteran did not meet the criteria for PTSD.  The examiner also noted that the report from ESG clearly established that the veteran was not in combat and was not at the site of a training-related trauma.  The examiner concluded that the veteran did not have PTSD.   

The Board finds that the evidence does not show that the veteran personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  The Board notes that the veteran was not awarded a medal indicative of combat.  Thus, the Board finds that this evidence is not satisfactory proof that the veteran engaged in combat with the enemy.  

Since the evidence of record does not show that the veteran is a combat veteran, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The veteran reported that he has PTSD due to witnessing a plane crash and burn while trying to land on the USS Kitty Hawk.  The veteran contends that many people were killed or injured.  

The service records show that the veteran served aboard the USS Kitty Hawk from February 2, 1980 to May 12, 1981.  The USS Kitty Hawk Command History for 1980 and 1981 indicates that the ship was moored on February 25, 1980 and underwent yard work from March 27, 1980 to June 27, 1980.  On August 28, 1980, there was an incident where a RF-86 aircraft was lost at sea and the pilot was killed.  On February 24, 1981, an A-7E aircraft was lost at sea and the pilot was killed.  The ship was operating in the Southern California Operating area during these incidents.  There is no indication in the Command History that a plane crashed on the deck of the USS Kitty Hawk or that many people were killed or injured.  The Board finds that there is no credible supporting evidence that the claimed stressor event occurred.  

The Board finds that the persuasive evidence of record establishes that the veteran does not currently have PTSD, the veteran did not engage in combat with the enemy and there is no credible supporting evidence of the claimed inservice stressors.  The Board concludes that the preponderance of the evidence of record is against the veterans claim for service connection for PTSD.  The claim is therefore denied.  

The Board finds that service connection for schizoaffective disorder is not warranted.  The record shows that the veteran currently has a schizoaffective disorder.  The October 2000 VA examination report indicates that the examiner noted that review of the medical record shows that the veteran's psychiatric symptoms seem consistent with the diagnosis of schizoaffective disorder.  The April 2002 VA examination report reflects a diagnosis of schizoaffective disorder and history of cocaine abuse reportedly in remission.  The examiner indicated that he reviewed the claims folder and was familiar with the veteran's medical history.  

There is no evidence of symptoms or diagnosis of a schizoaffective disorder in service.  The service medical records show that upon examinations in August 1997, August 1978, and April 1981, psychiatric examination was normal.  

There is no evidence of a diagnosis of schizoaffective disorder within one year from service separation in May 1981.  The medical evidence of record shows that the veteran first began seeking treatment for psychiatric symptoms in 1989.  Schizophrenia was diagnosed in 1991.  Schizoaffective disorder was diagnosed 1998.  There is no evidence of a diagnosis of schizoaffective disorder or other psychosis within one year from service separation in May 1981.  Thus, service connection on a presumptive basis is not warranted.  

The Board finds that there is no medical evidence of record which relates the current diagnosis of schizoaffective disorder to service.  The veteran underwent a VA psychiatric examination in April 2002 and the examiner was asked to render a medical opinion as to the etiology of the schizoaffective disorder.  The examiner indicated that he reviewed the claims folder and he stated that he could not find records that could tell him one way or the other whether the veteran had a schizoaffective disorder in service.  The examiner indicated that he did not know if the veteran had signs, symptoms or treatment of this disorder in service.  As noted above, the service medical records do not reflect any findings of a schizoaffective disorder or other psychiatric disorder.  

The veteran's own implied assertions that his current psychiatric disorder was incurred in service are afforded no probative weight in the absence of evidence that the veteran has the expertise to render opinions about medical matters.  Although the veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has not submitted any medical evidence to support his contentions.       

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the Federal Circuit indicated that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veterans service and the disability.  In the present case, the veteran has not submitted evidence of a connection between the veterans service and his schizoaffective disorder, which was manifested many years after service separation.  Thus, the Board finds that service connection for schizoaffective disorder is not warranted.  

In conclusion, the Board finds that the persuasive evidence of record establishes that the veteran does not currently have PTSD, the veteran did not engage in combat with the enemy and there is no credible supporting evidence of the claimed inservice stressors.  The Board also finds that the persuasive evidence of record shows that the schizoaffective disorder was not incurred in service and was first manifest many years after service.  The Board concludes that the preponderance of the evidence of record is against the veterans claim for service connection for a psychiatric disorder to include PTSD and schizoaffective disorder.  The claim is therefore denied.  

Entitlement to service connection for a low back disorder

The veteran contends that he has a low back disorder that was incurred in service.  He contends that while serving on the USS Kitty Hawk, he slipped and fell and injured his low back.  The veteran also argues that the low back disability is caused by his service-connected pes planus.  

Service medical records do not reflect any findings of a low back disorder.  There is no indication in the service medical records that the veteran injured his back in service.  Examination reports dated in August 1977, August 1978, and April 1981 indicate that examination of the spine was normal.  No defects or abnormalities were noted.  

There is medical evidence of a current low back disability.  VA treatment record s and hospital records dated in 1990 and 1991 show that the veteran was treated for low back pain.  A March 1991 VA examination report reflects a diagnosis of low back strain, symptomatic.  X-ray examination dated in March 1991 indicates that the there may be slight narrowing of the L4 interspace and mild to moderate degenerative changes in the lumbar apophyseal joints.  An August 1998 VA examination report indicates that examination of the lumbar spine revealed normal lordotic curve of the lumbosacral spine without spasm, deformity, or scoliosis.  The examiner noted that the veteran was difficult to evaluate because the veteran overreacted during the examination.  An April 2002 VA X-ray examination of the lumbar spine was normal.  The April 2002 VA examination report reflects a diagnosis of lumbar strain.  

The veteran has not submitted any medical evidence showing treatment or diagnosis of lumbar strain or low back symptomatology soon after service separation.  There is no competent evidence of a manifestation of a low back disorder until 1990, many years after service separation in May 1981.  The veteran has not submitted any medical evidence relating the current lumbar strain with the veterans period of service or to a service-connected disability.  There is no medical evidence of record which associates the lumbar strain to service.  

The veteran's own implied assertions that his current low back disorder was incurred in service or is due to the service-connected pes planus are afforded no probative weight in the absence of evidence that the veteran has the expertise to render opinions about medical matters.  Although the veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu, supra.  The veteran has not submitted any medical evidence to support his contentions.  As noted above, the medical evidence of record, particularly the service medical records and separation examination, establishes that the veteran did not have a low back disorder in service.     

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the Federal Circuit indicated that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veterans service and the disability.  In the present case, the veteran has not submitted evidence of a connection between the veterans service and his low back disorder to include lumbar strain, which was manifested almost 10 years after service separation.    

Therefore, for the reasons discussed above, the Board finds that service connection for a low back disorder to include lumbar strain is not warranted, since there is no evidence of a relationship between the current low back disorder and service.  The Board concludes that the preponderance of the evidence of record is against the veterans claim for service connection for a low back disorder to include lumbar strain.  The claim is therefore denied

Entitlement to service connection for right and left knee disorders

The veteran contends that he has knee disorders that were incurred in service.  He also argues that the knee disorders are due to his service-connected pes planus.     

Service medical records show that upon examination in August 1977 and August 1978, the lower extremities were normal.  No defects or abnormalities were noted.  An August 1980 service medical record indicates that the veteran complained of trauma to the right knee.  It was noted that the veteran had a laceration of the right knee which was cleaned and dressed.  Examination report dated in April 1981 indicates that examination of the lower extremities was normal.  No defects or abnormalities were noted.

There is no medical evidence that the veteran currently has a knee disability.  A December 1989 VA X-ray examination of the knees was normal.  A March 1991 VA examination report indicates that the veteran had no knee symptoms.  An August 1998 VA examination report indicates that examination of the knees was normal.  There was no evidence of heat, effusion, or redness.  The knees were stable.  An April 2002 VA examination report indicates that the veteran reported having bilateral knee pain for ten years.  X-ray examination of the knees was normal.  The examiner indicated that the veteran had recurrent bilateral knee pain and no diagnosis was established.  The examiner further indicated that the veteran reported that the knee pain began 10 or 11 years after service and therefore, it would be speculative to relate the knee disorder to service.   

The medical evidence does show that the veteran has complaints of knee pain.  However, a symptom of pain is not a disability.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the present case, the medical evidence of record does not reflect a diagnosis of an underlying knee disorder which causes the complaints of pain.  

The veteran's own implied assertions that he currently has a knee disorder are afforded no probative weight in the absence of evidence that the veteran has the expertise to render opinions about medical matters.  Although the veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The medical evidence of record does not reflect findings or diagnosis of a knee disorder.      

The law governing the payment of VA disability compensation provides that the United States shall pay compensation for "disability resulting from personal injury suffered or disease contracted in the line of duty..."  38 U.S.C.A. § 1110, 1131 (West 2002).  In the veteran's case, the medical evidence shows that the veteran does not currently have a knee disorder.       

Under the case law, it is clear that a fundamental element of a claim for service connection is competent evidence of "current disability."  See Rabideau v. Derwinski, 2 Vet App 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the Court has held, the regulatory definition of "disability" is the "...impairment of earning capacity resulting from such diseases or injuries and their residual conditions..."  38 C.F.R. § 4.1 (2002); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Under these criteria, a "disability" for VA compensation benefit purposes is not shown to be present in this case.

After consideration of all the evidence, the Board finds that the veteran does not have a knee disorder.  The preponderance of the evidence is against the claim for service connection for a right and left knee disorder, and the claim is denied.  Since the preponderance of the evidence is against the claim for service connection for a right and left knee disorder, the benefit of the doubt doctrine is not for application with regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.

Entitlement to service connection for laceration of the right knee

The veteran contends that he sustained a laceration to the right knee in service and he currently has a disorder due to that injury.       

An August 1980 service medical record indicates that the veteran complained of trauma to the right knee.  It was noted that the veteran had a laceration of the right knee which was cleaned and dressed.  Examination report dated in April 1981 indicates that examination of the lower extremities was normal.  No defects or abnormalities were noted.  A scar of the right knee was not detected.  

There is no medical evidence that the veteran currently has a scar or other disorder due to the laceration of the right knee in service.  The veteran has not provided any medical evidence of a disorder due to the laceration to the right knee in service.  An August 1998 VA examination report does not reflect a diagnosis of a scar of the right knee.  The knees were examined and no scars were detected.  An April 2002 VA examination report does not reflect a diagnosis of a scar of the right knee.  As discussed in detail above, the medical evidence of record establishes that the veteran does not have an identifiable right knee disorder.    

The veteran's own implied assertions that he currently has a disorder of the right knee due to the laceration in service are afforded no probative weight in the absence of evidence that the veteran has the expertise to render opinions about medical matters.  See Espiritu, supra.  The medical evidence of record does not reflect findings or diagnosis of a right knee disorder or scar.      

The law governing the payment of VA disability compensation provides that the United States shall pay compensation for "disability resulting from personal injury suffered or disease contracted in the line of duty..."  38 U.S.C.A. § 1110, 1131.  In the veteran's case, the medical evidence shows that the veteran does not currently have a disability due to the laceration of the right knee.       

Under the case law, it is clear that a fundamental element of a claim for service connection is competent evidence of "current disability."  See Rabideau, supra.  In Brammer, supra, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Degmetich, supra; Chelte, supra.  As the Court has held, the regulatory definition of "disability" is the "...impairment of earning capacity resulting from such diseases or injuries and their residual conditions..."  38 C.F.R. § 4.1; Hunt, supra.  Under these criteria, a "disability" for VA compensation benefit purposes is not shown to be present in this case.

After consideration of all the evidence, the Board finds that the veteran does not have a disability due to laceration of the right knee.  The preponderance of the evidence is against the claim for service connection for a disorder due to laceration of the right knee, and the claim is denied.  Since the preponderance of the evidence is against the claim for service connection for a disability due to laceration of the right knee, the benefit of the doubt doctrine is not for application with regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for a disability due to laceration of the right knee is denied.  




	                        ____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
